DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 9-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacoby (US 2015/0121431), hereinafter referred to as Jacoby.

5.	Regarding claim 1, Jacoby discloses a display apparatus comprising: a display (fig. 1-2, paragraph 61); 
a user input unit (fig. 11, paragraph 119 wherein system receives user input via remote control device for content selection); 
(fig. 17, paragraph 67 wherein processor determines recommended content based on viewing history), 
create a list of content to be provided within the identified viewing time based on the viewing history and display the created content list on the display (fig. 8-11, paragraph 109 wherein system formulates recommended content listings based on viewing history), 
and select at least one piece of content in the content list for viewing schedule based on a user input through the user input unit (fig. 11, paragraph 119 wherein system receives user input via remote control device for content selection).

6.	Regarding claim 2, Jacoby discloses the display apparatus according to claim 1, wherein the processor is configured to create the content list by a method of identifying first content and then identifying second content based on at least one of a correlation with the first content, a playback end time of the first content, or a remaining viewing time (fig. 8-11, paragraphs 109 and 119 wherein recommended content is presented to user for selection according to time remaining for content already in progress).

7.	Regarding claim 3, Jacoby discloses the display apparatus according to claim 1, wherein the processor is configured to display a plurality of content lists to be selectable (fig. 8-11, paragraph 109 wherein system formulates recommended content listings based on viewing history), 
(fig. 11, paragraph 119 wherein system receives user input via remote control device for content selection).

8.	Regarding claim 9, Jacoby discloses a method of controlling a display apparatus, comprising:  identifying a user's viewing time based on a user's viewing history (fig. 17, paragraph 67 wherein processor determines recommended content based on viewing history); 
creating and displaying a list of content to be provided within the identified viewing time based on the viewing history (fig. 8-11, paragraph 109 wherein system formulates recommended content listings based on viewing history); 
and selecting at least one piece of content in the content list for viewing schedule based on a user input (fig. 11, paragraph 119 wherein system receives user input via remote control device for content selection).

9.	Regarding claim 10, Jacoby discloses the method according to claim 9, wherein the creating and displaying the content list comprises creating the content list by a method of identifying first content and then identifying second content based on at least one of a correlation with the first content, a playback end time of the first content, or a remaining viewing time (fig. 8-11, paragraphs 109 and 119 wherein recommended content is presented to user for selection according to time remaining for content already in progress).

(fig. 8-11, paragraph 109 wherein system formulates recommended content listings based on viewing history), 
and selecting at least one piece of content in the selected content list for viewing schedule based on a user input (fig. 11, paragraph 119 wherein system receives user input via remote control device for content selection).

11.	Regarding claim 14, Jacoby discloses a computer program stored in a medium to carry out the method according to claim 9 as combined to a display apparatus (fig. 8-11, paragraphs 109 and 119 wherein recommended content is presented to user on a television device for selection).

12.	Regarding claim 15, Jacoby discloses a server comprising: a processor configured to identify a user's viewing time based on a user's viewing history (fig. 17, paragraph 67 wherein processor determines recommended content based on viewing history), 
create a list of content to be provided within the identified viewing time based on the viewing history (fig. 8-11, paragraph 109 wherein system formulates recommended content listings based on viewing history), 
and transmit the created content list to the display apparatus (fig. 8-11, paragraph 109 wherein system formulates recommended content listings based on viewing history).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 4-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby, in view of Stern (US 2014/0082645), hereinafter referred to as Stern.

16.	Regarding claim 4, Jacoby is silent in regards to disclosing the display apparatus according to claim 1, wherein the processor is configured to create a content list by replacing some pieces of content with other pieces of content, based on a user input making a request for changing the some pieces of content in the displayed content list.
	However Stern discloses the display apparatus according to claim 1, wherein the processor is configured to create a content list by replacing some pieces of content with other pieces of content, based on a user input making a request for changing the some (fig. 3-4, paragraph 162 wherein user may authorize system to swap content recommendations with friends/family and the like).  Stern (paragraph 161) provides motivation to combine the references wherein system recommends tailored programming channel packages to user based on previous user selections.  All of the elements are known.  Combining the references would yield the instant claims wherein tailored content is provided to a given user, and wherein that user can actuate swapping recommendations with another user’s recommendations.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

17.	Regarding claim 5, Stern discloses the display apparatus according to claim 1, wherein the processor is configured to create the content list based on a condition input by a user through the user input unit (fig. 3, paragraph 130 wherein user can utilize drag and drop to insert content into displayed user selections).

18.	Regarding claim 6, Jacoby discloses the display apparatus according to claim 1, wherein the processor is configured to draw a user's average viewing time per content from a user's viewing history, and create the content list based on the drawn average viewing time (fig. 4, paragraphs 83-84 wherein content viewed by a user for a given period of time exceeds the relevance threshold, and related content will be recommended.  While content that does not exceed relevance threshold regarding time viewed will not have similar content recommended).

(fig. 1-2, paragraph 80 wherein television device can formulate content recommendations for multiple users of the television device).

20.	Regarding claim 8, Jacoby discloses the display apparatus according to claim 1, wherein the processor is configured to draw an actual playback time by subtracting a playback time of appended information from a content playback time, and create the content list based on the drawn actual playback time (fig. 4, paragraphs 83-84 wherein content viewed by a user for a given period of time exceeds the relevance threshold, and related content will be recommended.  While content that does not exceed relevance threshold regarding time viewed will not have similar content recommended, wherein relevant content is viewed completely or regularly).

21.	Regarding claim 12, Jacoby is silent in regards to disclosing the method according to claim 9, further comprising creating a content list by replacing some pieces of content with other pieces of content, based on a user input making a request for changing the some pieces of content in the displayed content list.
	However Stern discloses the method according to claim 9, further comprising creating a content list by replacing some pieces of content with other pieces of content, based on a user input making a request for changing the some pieces of content in the displayed content list (fig. 3-4, paragraph 162 wherein user may authorize system to swap content recommendations with friends/family and the like).  Stern (paragraph 161) provides motivation to combine the references wherein system recommends tailored programming channel packages to user based on previous user selections.  All of the elements are known.  Combining the references would yield the instant claims wherein tailored content is provided to a given user, and wherein that user can actuate swapping recommendations with another user’s recommendations.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

22.	Regarding claim 13, Stern discloses the method according to claim 9, wherein the creating and displaying the content list comprises creating the content list based on a condition input by a user (fig. 3, paragraph 130 wherein user can utilize drag and drop to insert content into displayed user selections).

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424